DETAILED ACTION
This Office action is in response to the election with traverse filed on July 18th, 2022.  Applicant elects species A with traverse.  Claims 1-16 are pending, with claim 14 being withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species in the reply filed on July 18th, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden. In support of this applicant’s state that the species all share several common features, listed on page 7 of the response.  The features listed are extremely broad.  The list includes only these features: an optical system capable of sending and receiving signals; an ‘optomechanical structure’ which can be literally anything capable be being manufactured by direct writing onto the optical system; an optical actuator for actuating the structure; and an optical sensor for measuring the actuation.  Such a description can cover a wide range of optomechanical transducers, and can read on sensors for measuring anything at all.   A thorough search would therefore require examiner to search the entire measuring and testing class - G01, which includes 18 subclasses with hundreds of main groups.  It also covers non-sensor transducers, like that of species C, which relates to control of a light beam.  A thorough search would therefore require examiner to search other areas as well.  Clearly, examiner cannot adequately search all those areas.
The species A, B, D, and E are directed to different classifications as follows:
A – G01Q 60/24+ (Scanning probes - AFM)
B – G01Q 60/18+ (Scanning probes - SNOM)
D – G01N 11/00+ (Investigating chemical or physical properties - flow properties)
E – G01Q 10/00+ (Scanning probes - scanning or positioning arrangements).  
Species C is too far outside my area of expertise to make an educated guess.  While the classification for species C is unknown, it is clear that it does not require a search field including G01Q 60/24+; G01Q 60/18+; G01N 11/00+; or G01Q 10/00+.  Furthermore, a search of those classifications would be highly unlikely to result in finding species C.  Combined with the differing classifications between A, B, D, and E, we see that a serious search burden exists.
The requirement is still deemed proper and is therefore made FINAL.
Improper Markush Rejections
Claims 2 and 12 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 2 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the grouping includes optical components designed for optical transmission (optical fiber, single-mode fiber, mutli-core fiber, fiber array), connection between optical fibers (fiber plug), optical signal generation (active optical component), optical modulation (optical modulator), optical amplification (optical amplifier), and optical signal processing (optical chip, optical signal processing unit), so no common use unites them.  Further, they are structurally different, including such structurally different options as optical fibers, optical chips, and lasers (active optical component is described as covering laser in specification). These three alternatives have no structural features in common.  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Examiner believes that the following forms one patentably indistinct group: optical fiber, single-mode fiber, mutli-core fiber, fiber array.  Each of the other options would require a separate claim.
The Markush grouping of claim 12 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: A cantilever and an acceleration sensor are entirely different in both purpose and structure.  The phrase ‘a component of a scanning near-field optical microscope’ is very broad, and can include features in common with a cantilever (in fact, it can be a cantilever), but can also read on many components that have no structural features in common with a cantilever, and further no common use.  No components of a scanning near probe microscope have common use with an acceleration sensor, and an acceleration sensor does not require any particular structure for comparison.  A similar analysis can be carried out for the other listed alternatives, but in the interest of brevity I will simply state that none of the listed alternatives shares a clear structural similarity or common use with any other of the listed alternatives.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Each of the alternatives appears to require a separate claim.  It is noted that only the cantilever option would be considered to elected.  Furthermore, the phrase ‘a component of a scanning near-field optical microscope’ is its own improper Markush grouping, as a scanning near-field optical microscope has many components that do not share a structural similarity or common use.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: ‘optical subsystem configured for emitting at least one optical actuator signal and for receiving at least one optical sensor signal’, ‘optomechanical structure which is producible in direct contact with the optical subsystem by means of a direct writing microstructuring method’, ‘optical actuation element’, and ‘optical sensor element’ in claims 1-16.  Also ‘fiber-optical component’, ‘micro-optical component’, ‘active optical component’, and ‘optical signal processing unit’ in claim 2.  Also ‘a third partial region, configured for suppressing undesired feedback of the optical sensor signal’, and ‘a device for illuminating the tip’ in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0002714 (Iannuzzi et al.).
Regarding claim 1, Iannuzzi et al. disclose a micro-optomechanical system, comprising - at least one optical subsystem configured for emitting at least one optical actuator signal and for receiving at least one optical sensor signal (fig. 23, element 180); and - at least one optomechanical structure which is producible in direct contact with the optical subsystem by means of a direct writing microstructuring method (fig. 23, element 182), wherein the optical subsystem comprises at least one optical actuation element  and at least one optical sensor element, wherein the optical actuator signal in interaction with the optical actuation element is configured for changing a mechanical state of the optomechanical structure (‘It is finally important to observe that the optical device can be used as an actuator. For instance, light pressure radiation could push the cantilever away from the fiber. Also, it is feasible to use anisotropic fibers that torque in response to angular momentum transfer of light. A bi-morph cantilever can also be fabricated. In this case, the heat produced by the laser light on the cantilever could serve to use the cantilever as an actuator.’ P 85), and wherein the optical sensor signal in interaction with the optical sensor element is configured for detecting the change in the mechanical state of the optomechanical structure or a variable related thereto (‘The displacement of the cantilever 150 relative to the length of the optical fiber 152 can be determined by measuring the interference of (laser) light reflected at the fiber-to-air interface and light that is reflected at the cantilever itself.’ P 61).
Regarding claim 2, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the optical subsystem has at least one optical component selected from a group consisting of an optical fiber, a single-mode fiber, a multi-core fiber, a fiber array, a fiber plug, an integrated optical chip, a fiber-optical component, a micro-optical component, an active optical component, an optical modulator, an optical amplifier, an integrated optical chip and an optical signal processing unit (‘optical fiber’, throughout).
Regarding claim 3, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the change in the mechanical state of the optomechanical structure or the variable related thereto comprises at least one mechanical change in a component of the optomechanical structure, wherein the mechanical change comprises a movement selected from a group comprising bending, translation, oscillation, tilting, contraction, expansion and torsion of the optomechanical structure or of at least one partial region thereof (‘It is finally important to observe that the optical device can be used as an actuator. For instance, light pressure radiation could push the cantilever away from the fiber. Also, it is feasible to use anisotropic fibers that torque in response to angular momentum transfer of light. A bi-morph cantilever can also be fabricated. In this case, the heat produced by the laser light on the cantilever could serve to use the cantilever as an actuator.’ P 85).
Regarding claim 5, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 3, wherein the optomechanical structure has at least one second partial region configured for exciting or for amplifying the conversion of the optical actuator signal into the mechanical movement (‘A bi-morph cantilever can also be fabricated. In this case, the heat produced by the laser light on the cantilever could serve to use the cantilever as an actuator.’ P 85).
Regarding claim 6, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 5, wherein the second partial region differs from the rest of the optomechanical structure in terms of one or more of a different coefficient of thermal expansion, a different light absorption coefficient or a structure size smaller than the light wavelength of the light radiated in with the optical actuator signal (‘A bi-morph cantilever can also be fabricated. In this case, the heat produced by the laser light on the cantilever could serve to use the cantilever as an actuator.’ P 85).
Regarding claim 7, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the change in the mechanical state of the optomechanical structure is producible by means of a light input impinging on the optical actuation element (‘It is finally important to observe that the optical device can be used as an actuator. For instance, light pressure radiation could push the cantilever away from the fiber. Also, it is feasible to use anisotropic fibers that torque in response to angular momentum transfer of light. A bi-morph cantilever can also be fabricated. In this case, the heat produced by the laser light on the cantilever could serve to use the cantilever as an actuator.’ P 85).
Regarding claim 8, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the optical subsystem has at least one optical coupling point for one or more of input coupling, output coupling of the optical actuator signal or of the optical sensor signal, wherein one or both of the input coupling or output coupling of the optical actuator signal and of the optical sensor signal are/is able to be carried out at the same optical coupling point or at least two separate optical coupling points (‘the optical device of the invention is coupled to the read-out instrumentation’ P 62).
Regarding claim 10, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the optical sensor element has an interferometric optical structure, wherein the optical actuation element is configured for altering a transmission of the interferometric optical structure (‘The displacement of the cantilever 150 relative to the length of the optical fiber 152 can be determined by measuring the interference of (laser) light reflected at the fiber-to-air interface and light that is reflected at the cantilever itself.’ P 61).
Regarding claim 12, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the optomechanical structure furthermore has at least one optomechanical component selected from a group consisting of - a cantilever, configured for measurements of surface profiles; - a component of a scanning near-field optical microscope; - an acceleration sensor; - a third partial region, configured for suppressing undesired feedback of the optical sensor signal; - a freeform waveguide for coupling light into a waveguide; and - a device for illuminating the tip (‘When there is a relative movement between the tip and the surface in a horizontal plane, the cantilever carrying the tip bends according to the topography of the surface.’ P 71).
Regarding claim 13, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the at least one optomechanical structure is fitted to an optical facet or to a surface of an integrated optical chip (‘An opposite, free end 22 of the cantilever is suspended over the end 20 of the fiber.’ P 42).
Regarding claim 15, Iannuzzi et al. disclose a method for producing a micro-optomechanical system as claimed in claim 1, comprising the following steps: a) providing at least one optical subsystem, wherein the optical subsystem is configured for emitting at least one optical actuator signal and for receiving at least one optical sensor signal (‘providing an optical fiber;’ P 19); and b) producing at least one optomechanical structure in direct contact with the optical subsystem by means of a direct writing microstructuring method in such a way that at least one optomechanical actuator element and at least one optical sensor element are produced in the optomechanical structure (‘machining the end of the optical fiber to obtain the cantilever as an integral part of the optical fiber.’ P 23), wherein the optical actuator signal in interaction with the optical actuation element is configured for changing a mechanical state of the optomechanical structure (‘It is finally important to observe that the optical device can be used as an actuator. For instance, light pressure radiation could push the cantilever away from the fiber. Also, it is feasible to use anisotropic fibers that torque in response to angular momentum transfer of light. A bi-morph cantilever can also be fabricated. In this case, the heat produced by the laser light on the cantilever could serve to use the cantilever as an actuator.’ P 85), and wherein the optical sensor signal in interaction with the optical sensor element is configured for detecting the change in the mechanical state of the optomechanical structure or a variable related thereto (‘The displacement of the cantilever 150 relative to the length of the optical fiber 152 can be determined by measuring the interference of (laser) light reflected at the fiber-to-air interface and light that is reflected at the cantilever itself.’ P 61).
Claim(s) 1-3, 7-10, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Demonstration of an optically actuated ferrule-top device for pressure and humidity sensing’ (Gruca et al.).
Regarding claim 1, Gruca et al. disclose a micro-optomechanical system, comprising - at least one optical subsystem configured for emitting at least one optical actuator signal and for receiving at least one optical sensor signal (‘a single mode optical fiber’); and - at least one optomechanical structure which is producible in direct contact with the optical subsystem by means of a direct writing microstructuring method (‘cantilever’), wherein the optical subsystem comprises at least one optical actuation element  and at least one optical sensor element, wherein the optical actuator signal in interaction with the optical actuation element is configured for changing a mechanical state of the optomechanical structure (‘In this paper we propose a convenient, all-optical actuation scheme’), and wherein the optical sensor signal in interaction with the optical sensor element is configured for detecting the change in the mechanical state of the optomechanical structure or a variable related thereto (‘The FT cantilever readout is based on Fabry-Perot (FP) interferometry [31], exploiting the cavity created between the fiber-to-air interface (where about 4% of the laser light coupled to the fiber is reflected) and the cantilever surfaces (Fig. 2).’).
Regarding claim 2, Gruca et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the optical subsystem has at least one optical component selected from a group consisting of an optical fiber, a single-mode fiber, a multi-core fiber, a fiber array, a fiber plug, an integrated optical chip, a fiber-optical component, a micro-optical component, an active optical component, an optical modulator, an optical amplifier, an integrated optical chip and an optical signal processing unit (‘single mode optical fiber’ and ‘laser’).
Regarding claim 3, Gruca et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the change in the mechanical state of the optomechanical structure or the variable related thereto comprises at least one mechanical change in a component of the optomechanical structure, wherein the mechanical change comprises a movement selected from a group comprising bending, translation, oscillation, tilting, contraction, expansion and torsion of the optomechanical structure or of at least one partial region thereof (‘Combined setup to simultaneously measure the bending of the cantilever and to excite its vibrations.’).
Regarding claim 7, Gruca et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the change in the mechanical state of the optomechanical structure is producible by means of a light input impinging on the optical actuation element (‘In this paper we propose a convenient, all-optical actuation scheme’).
Regarding claim 8, Gruca et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the optical subsystem has at least one optical coupling point for one or more of input coupling, output coupling of the optical actuator signal or of the optical sensor signal, wherein one or both of the input coupling or output coupling of the optical actuator signal and of the optical sensor signal are/is able to be carried out at the same optical coupling point or at least two separate optical coupling points (‘The FT sensor is connected to an arm of the optical coupler in a way that 90% of the light coming from the FP cavity is coupled into the arm where the photodetector is located. At the same time 90% of light delivered by the excitation laser impinges on the cantilever.’).
Regarding claim 9, Gruca et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the optical sensor element has a resonant optical structure, wherein the optical actuation element is configured for altering a resonant frequency of the resonant optical structure (‘The FT cantilever readout is based on Fabry-Perot (FP) interferometry [31], exploiting the cavity created between the fiber-to-air interface (where about 4% of the laser light coupled to the fiber is reflected) and the cantilever surfaces (Fig. 2).’).
Regarding claim 10, Gruca et al. disclose the micro-optomechanical system as claimed in claim 1, wherein the optical sensor element has an interferometric optical structure, wherein the optical actuation element is configured for altering a transmission of the interferometric optical structure (‘The FT cantilever readout is based on Fabry-Perot (FP) interferometry [31], exploiting the cavity created between the fiber-to-air interface (where about 4% of the laser light coupled to the fiber is reflected) and the cantilever surfaces (Fig. 2).’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0002714 (Iannuzzi et al.).
Regarding claim 4, Iannuzzi et al. disclose the micro-optomechanical system as claimed in claim 3, wherein the optomechanical structure has a light-sensitive portion for exciting or amplifying a conversion of the optical actuator signal into the movement (‘It is finally important to observe that the optical device can be used as an actuator. For instance, light pressure radiation could push the cantilever away from the fiber. Also, it is feasible to use anisotropic fibers that torque in response to angular momentum transfer of light. A bi-morph cantilever can also be fabricated. In this case, the heat produced by the laser light on the cantilever could serve to use the cantilever as an actuator.’ P 85).  Iannuzi et al. does not specify whether the light-sensitive portion is a coating, but using coatings for forming areas of differing temperature coefficients to form bi-morph cantilevers is well known.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use coatings rather than forming the cantilever of different materials from the inside out so that the cantilever would be integral, which would make resonance based measurements easier.
Regarding claim 11, Iannuzzi et al. disclose the claimed invention except it is silent as to whether the optical sensor element has a structure size smaller than a light wavelength of the optical sensor signal.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the structure size smaller than the wavelength of light used to increase sensitivity.
Regarding claim 16, Iannuzzi et al. disclose the method as claimed in claim 15, wherein the optomechanical structure is produced on or at an optical subsystem produced beforehand (‘machining the end of the optical fiber to obtain the cantilever as an integral part of the optical fiber.’ P 23).  Iannuzzi et al. does not disclose whether the optical fiber is produced by replication.  However, the use of mass-produced optical fibers would be an obvious choice given the advantages of economies of scale.
Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Demonstration of an optically actuated ferrule-top device for pressure and humidity sensing’ (Gruca et al.).
Regarding claim 4, Gruca et al. disclose the micro-optomechanical system as claimed in claim 3, wherein the optomechanical structure has a light-sensitive portion for exciting or amplifying a conversion of the optical actuator signal into the movement (‘photothermal effect’).  Gruca et al. does not specify whether the light-sensitive portion is a coating, but using coatings for forming areas of differing temperature coefficients to form bi-morph cantilevers is well known.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to use coatings rather than forming the cantilever of different materials from the inside out so that the cantilever would be integral, which would make resonance based measurements easier.
Regarding claim 11, Gruca et al. disclose the claimed invention except it is silent as to whether the optical sensor element has a structure size smaller than a light wavelength of the optical sensor signal.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to make the structure size smaller than the wavelength of light used to increase sensitivity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ‘Optical Fiber Atomic Force Microscope with Photonic Crystal Force Sensor (Gellineau et al.) discloses a micro-optomechanical AFM on an optical fiber with optical sensor element.  US 2018/0106830 (Fantner et al.) discloses a micro-optomechanical AFM with optical actuation and detection.  US 9,869,695 (Drechsler et al.) discloses a micro-optomechanical AFM with integrated optical resonator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881